United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
           IN THE UNITED STATES COURT OF APPEALS
                                               August 21, 2007
                    FOR THE FIFTH CIRCUIT
                                                                              Charles R. Fulbruge III
                                                                                      Clerk
                                     No. 06-41420
                                  Conference Calendar


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

REYNALDO HERNANDEZ-HERNANDEZ

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 2:06-CR-316-ALL


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
       The attorney appointed to represent Reynaldo Hernandez-Hernandez
(Hernandez) has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Hernandez filed a motion for
appointment of appellate counsel in the district court, which was transferred to
this court.     Our independent review of the record, counsel’s brief, and
Hernandez’s motion discloses no nonfrivolous issue for appeal. Accordingly,



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 06-41420

counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, Hernandez’s motion for appointment of counsel
is DENIED, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2